In an action to recover damages for breach of contract, the defendant C.C.L.S. Inc. appeals from an order of the Supreme Court, Westchester County (Coppola, J.), dated February 5, 1988, which denied its motion, denominated an application for leave to renew the grant of the plaintiffs prior motion which was for summary judgment in its favor.
Ordered that the order is affirmed, with costs.
Under the facts of this case, the Supreme Court properly denied the appellant’s motion. Mollen, P. J., Mangano, Kunzeman and Balletta, JJ., concur.